428 F.2d 826
Delbert L. SWEGLER, Plaintiff and Appellant,v.Ralph Camacho SGAMBELLURI, Appellee.
No. 23426.
United States Court of Appeals, Ninth Circuit.
Aug. 10, 1970.

Appeal from the United States District Court for the District of Guam; Paul D. Shriver, Judge.
James Bradley Klemm (argued), Walter S. Ferenz, of Barrett, Ferenz & Bramhall, Oakland, Cal., for appellant.
John J. Carniato (argued), of Arriola, Bohn & Dierking, Walnut Creek, Cal., for appellee.
Before CHAMBERS and KOELSCH, Circuit Judges, and BYRNE, District judge.
PER CURIAM:


1
In the trial court, it was found that plaintiff failed to carry his burden of proof.


2
From our examination of the record we find the ruling was correct.


3
Judgment affirmed.